PER CURIAM.
The State correctly agrees that the trial court erred in failing to conduct an appropriate plea colloquy, regarding the entry of the defendant’s plea of nolo contendere to the charge of possession of a firearm by a convicted felon, thereby leaving the record devoid of any indication that the defendant freely, knowingly, and voluntarily entered the said plea. Accordingly, the conviction and sentence entered in connection with the single charge of possession of a firearm by a convicted felon, as contained in Count IV of the Information, must be vacated and this cause remanded to the trial court for further proceedings consistent with this opinion and Rule 3.172 of the Florida Rules of Criminal Procedure.
In all other respects, and in connection with all of the other charges other than the single charge of possession of a firearm by a convicted felon, the convictions and sentences entered by the trial court are affirmed.
Affirmed in part, reversed in part, and remanded.